 507305 NLRB No. 54AAA ALTERNATOR REBUILDERSAAA Alternator Rebuilders, Inc. and InternationalAssociation of Machinists and Aerospace
Workers, AFL±CIO. Cases 10±CA±25447±1, ±2October 31, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn August 22, 1991, the General Counsel of the Na-tional Labor Relations Board issued a complaint alleg-
ing that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain and to provide in-
formation following the Union's certification in Case
10±RC±14035. (Official notice is taken of the
``record'' in the representation proceeding as defined
in the Board's Rules and Regulations, Secs. 102.68
and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)The Respondent filed an answer admitting in part and
denying in part the allegations in the complaint.On October 2, 1991, the General Counsel filed aMotion for Summary Judgment. On October 8, 1991,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. On October 22, 1991, the
Respondent filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer and response to the Notice to ShowCause, the Respondent admits its refusal to bargain
and to furnish information, but challenges the validity
of the Union's certification on the ground that the elec-
tion was held in an inappropriate unit, i.e., at the em-
ployer's Field Street, Atlanta, Georgia facility on the
eve of the facility's closure. In addition, the Respond-
ent asserts that the information requested by the Union
is insufficiently described and is overly broad, and is
therefore not relevant or required for collective bar-
gaining.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).We also reject the Respondent's assertion that theinformation requested by the Union is not relevant orrequired for collective bargaining. The Union's letterrequesting information stated in relevant part as fol-
lows:At this time we would like to request certain pre-liminary data relative to the IAM bargaining unit
which the Union feels is essential to bargain intel-
ligently on the issue of wages and working condi-
tions in the forthcoming negotiations. Specifically,
the Union is asking for the data outlined below:1. A detailed breakdown of aggregate, total em-ployment costs for bargaining unit employees for
the most recent annual period prior to contract ex-
piration for which data is available, as well as the
most recent 26-week period, showing:(A) Straight time pay.(B) Any differentials (i.e., evening and night,by shift; overtime premium, broken down by
premium rate paid, if possible.(C) Pay for time not worked broken down byitem, (i.e., vacations, holidays, jury duty, sick
leave, bereavement, etc.).(D) All payments outside the payroll (i.e.,pensions, death benefits, severance, SUB, life
insurance, basic health insurance, major med-
ical insurance, dental, prescription, eye cov-
erage, etc.).If possible, this data should be provided both onthe aggregate annual and quarterly basis and on
an average weekly basis, and on a per hour actu-
ally worked basis.2. Hours information is needed by the fol-lowing breakdown:(A) Aggregate hours worked.(B) Aggregate hours paid.
(C) Aggregate overtime hours.
(D) Average weekly hours paid.(E) Average weekly overtime hours (brokendown by premium rate paid, (i.e., time and one-
half, double time, etc.).(F) Average weekly hours paid for but notworked.(G) Average weekly hours worked.3. Breakdown of bargaining unit employees byoccupation, showing the number of each wage
step and the average wage for the occupation
(data should be within most recent quarter, if pos-
sible).4. A current service, age, sex, and earnings dis-tribution of employees, including the overall cur-
rent average age and average length of service of
employees.5. A current breakdown of employees by shift,and average basic earnings by shift. 508DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1See, e.g., Masonic Hall, 261 NLRB 436 (1982); Mobay ChemicalCorp., 233 NLRB 109 (1977). Contrary to the Respondent's conten-tion, we find that the Union's request is limited to information re-
garding bargaining unit employees. The Union's letter begins by re-
questing ``certain preliminary data relative to the IAM bargainingunit'' (emphasis added), and expressly states with respect to someof the specific information outlined thereafter that only information
regarding ``bargaining unit employees'' is being sought. In any
event, even assuming arguendo that the Union's request is ambig-
uous and/or overbroad to the extent that some of the specifically out-
lined information is not expressly limited to bargaining unit employ-
ees, this would not excuse the Respondent's blanket refusal to pro-
vide any of the information requested by the Union. See KeauhouBeach Hotel, 298 NLRB 702 (1990), and cases cited there.6. With regard to the various insurance andmedical benefits plans, the Union is requesting,
for the most recent available monthly period, cer-
tain information. Specifically, the Union wants to
know the number of employees covered (both ac-
tive and retired), the number of dependents cov-
ered, as well as the ``premium'' for each group
for each of the following benefits: Life Insurance,
AD&D Weekly Sickness and Accident, Medical
Expense Insurance (daily hospital, miscellaneous
expenses, outpatient care, maternity, surgical, in-
hospital doctors calls, X-ray and lab fees, major
medical, etc.).7. The following information for each pensionplan, based upon the latest actuarial projection for
the current year:(A) The number of covered employees forwhich the projection was made.(B) The annual cost.(C) The total accrued liability to the date ofprojection, including the:(1) Liability for retired pensioners.(2) Liability for vested termination.(3) Balance of accrued liability
for active employees.(D) Total unfunded past service liability.(E) Period of amortization of unpaid pastservice liability.(F) Annual payment on past service liability.
(G) Current value of total assets of the fundused in the projection.(H) Statement of assumption used, including:(1) Interest.
(2) Average effective age of retirement.
(3) Method of computation of liability.
(4) Earnings progression.
(5) Rates of turnover.
(6) Mortality.8. With regard to the Pension Fund, itself:(A) A list of the investments of the fund.(B) The earnings of each investment.(C) The original purchase price and currentmarket value of each investment.(D) The identity of firms managing the fundand fees paid to such managers.(E) The relationship between the firms man-aging the funds and the employer.(F) The relationship between the firm man-aging the funds and those financial institution
that service the employer.(G) An itemized breakdown of the cost ofadministering the fund.(H) Instructions trustees have given to invest-ment managers.(I) How stock voting rights have been exer-cised.Contrary to the Respondent, we find that the foregoinginformation is sufficiently described. Further, it is
well-established that such information is presumptively
relevant and must be furnished on request.1Accordingly, we grant the Motion for SummaryJudgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent is a Georgia corporation, with anoffice and place of business located at Atlanta, Geor-
gia, where it is engaged in the remanufacture of auto-
motive alternators and starters. During the calendar
year preceding issuance of the complaint, the Respond-
ent purchased and received at its Atlanta, Georgia fa-
cility materials and supplies valued in excess of
$50,000 directly from suppliers located outside the
State of Georgia. We find that the Respondent is an
employer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and that the Union is
a labor organization within the meaning of Section
2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held September 7, 1990, theUnion was certified on February 7, 1991, as the collec-
tive-bargaining representative of the employees in the
following appropriate unit:All full-time and regular part-time production,maintenance, warehouse and plant clerical em-
ployees employed at the Respondent's metropoli-
tan Atlanta, Georgia facilities, excluding all office
clerical employees, guards and supervisors as de-
fined in the Act. 509AAA ALTERNATOR REBUILDERS2We take official notice that the record in the underlying represen-tation case indicates that the Respondent completed moving its oper-
ation from its Field Street, Atlanta, Georgia facilities to a single fa-
cility on Koppers Road in Rex, Georgia, on November 20, 1990.
Accordingly, the Respondent is also ordered to post copies of the
attached notice at its facility in Rex, Georgia.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince on or about April 25, 1991, the Union has re-quested the Respondent to bargain and to furnish infor-
mation, and, since on or about the same day, including
specifically by letter dated May 14, 1991, the Re-
spondent has refused. We find that this refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after April 25, 1991, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit and
to furnish the Union requested information, the Re-
spondent has engaged in unfair labor practices affect-
ing commerce within the meaning of Section 8(a)(5)
and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. We also shall order
the Respondent to furnish the Union the information
requested.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by law, we shall construe the initial period of
the certification as beginning the date the Respondent
begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th
Cir. 1964), cert. denied 379 U.S. 817 (1964); BurnettConstruction Co., 149 NLRB 1419, 1421 (1964), enfd.350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, AAA Alternator Rebuilders, Inc., Atlanta,
Georgia, its officers, agents, successors, and assigns,
shall1. Cease and desist from(a) Refusing to bargain with International Associa-tion of Machinists and Aerospace Workers, AFL±CIO
as the exclusive bargaining representative of the em-
ployees in the bargaining unit, and refusing to furnish
the Union information that is relevant and necessary to
its role as the exclusive bargaining representative of
the unit employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time production,maintenance, warehouse and plant clerical em-
ployees employed at the Respondent's metropoli-
tan Atlanta, Georgia facilities, excluding all office
clerical employees, guards and supervisors as de-
fined in the Act.(b) On request, furnish the Union information that isrelevant and necessary to its role as the exclusive rep-
resentative of the unit employees.(c) Post at its facility in Atlanta, Georgia,2copies ofthe attached notice marked ``Appendix.''3Copies ofthe notice, on forms provided by the Regional Director
for Region 10, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with InternationalAssociation of Machinists and Aerospace Workers,
AFL±CIO as the exclusive representative of the em-
ployees in the bargaining unit, and WEWILLNOT
refuse to furnish the Union information that is relevant 510DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
and necessary to its role as the exclusive bargainingrepresentative of the unit employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time production,maintenance, warehouse and plant clerical em-
ployees employed at the Respondent's metropoli-
tan Atlanta, Georgia facilities, excluding all office
clerical employees, guards and supervisors as de-
fined in the Act.AAA ALTERNATORREBUILDERS, INC.